Citation Nr: 0823456	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-05 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1972.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 RO decision.  The veteran's 
original claim for service connection for PTSD was denied in 
February 2002.  The RO also denied reopening the veteran's 
claim in December 2003 for lack of new and material evidence.  

In May 2008, the veteran testified in a Central Office 
hearing in front of the undersigned Veterans Law Judge in 
Washington, D.C.  The transcript of the hearing is associated 
with the claims file and has been reviewed.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	By an unappealed December 2003 rating decision, the RO 
denied the veteran's claim for service connection for PTSD 
because there was no verified in-service stressor.  

2.	Evidence received subsequent to the December 2003 RO 
decision is not evidence previously submitted to the RO.  The 
evidence relates to an unestablished fact necessary to 
substantiate the claim and presents a reasonable possibility 
of substantiating the veteran's claim.




CONCLUSIONS OF LAW

1.	The December 2003 RO decision is final.  38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For reasons explained in greater detail below, the veteran's 
claim is found to be reopened by way of the submission of new 
and material evidence.  Thus, no further notification or 
assistance is necessary to develop facts pertinent to the 
claim. Accordingly, the Board will proceed with appellate 
review.

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the veteran's claim for 
service connection for PTSD was denied by the RO in December 
2003 because there was no verified stressor.  The RO found 
that the information provided from the veteran was vague and 
could not be used to verify his claimed in-service stressor.  
The veteran did not appeal this decision and the decision 
became final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156.  The Board will address the evidence 
submitted since the RO decision.  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In December 2003, the RO reviewed the service medical 
records, statements from the veteran and his sister, VA 
medical records and the DD 214.  The RO noted that there was 
no indication on the DD 214 of combat in Vietnam and the 
remaining evidence did not provide specific information that 
could be used to verify an in-service stressor.  

Since the December 2003 RO decision, the veteran submitted 
additional VA treatment records, SSA records and copies of 
personnel records.  In the May 2008 hearing, the veteran's 
representative argued that the personnel records were new and 
material evidence that was not previously considered by the 
RO.  

The Board acknowledges that the veteran has been diagnosed 
with PTSD related to his experiences in Vietnam by history; 
however, the claimed in-service stressors have not been 
verified.  After a review of the personnel file that the 
veteran submitted to the RO in September 2004, the Board 
finds that the records are new and material.  The Board notes 
that in February 2002, the RO did consider some personnel 
records.  The December 2002 rating decision specifically 
referenced Military records from the Service Department and 
referenced the veteran's participation in Ready OPS.  The 
records submitted by the veteran, however, contain a document 
dated in March 1972 regarding a change in the veteran's 
combat service code.  This document was not previously 
considered by the RO in February 2002 or December 2003 and it 
relates to whether or not the veteran was involved in combat.  
The Board notes that if he was engaged in combat, 
corroborative evidence of the claimed in-service stressors 
would not be necessary.  See 38 C.F.R. § 3.304(f).  

The Board finds that this document relates to the veteran's 
participation in combat, an unestablished fact necessary to 
substantiate his claim.  This document is not cumulative or 
redundant of the evidence of record at the time of the 
December 2003 RO decision.  This evidence also raises a 
reasonable possibility of substantiating the claim because if 
the veteran participated in combat, his claimed in-service 
stressors would not need to be verified.  As this document 
was not previously considered by the RO, and it relates to 
the veteran's participation in combat, it is new and material 
and his claim for service connection for PTSD is reopened.  


ORDER

Having determined that new and material evidence has been 
submitted, the claim for entitlement to service connection 
for PTSD is reopened.




REMAND

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

The DD Form 214 shows that the veteran served in Vietnam from 
April 28, 1972 to May 29, 1972; from June 10, 1972 to July 1, 
1972; and from July 10, 1972 to August 26, 1972.  The 
veteran's military occupational specialty was machine gunner.  
He received the Vietnam Service Medal with one Star and the 
National Defense Service Medal.  The DD 214 also shows that 
the veteran's unit was CoD 1/4, 3dMarDiv, FMF.  

The veteran contends that he was engaged in combat.  He 
stated that he saw dead bodies, witnessed two people killed, 
and that his unit was under mortar and rocket fire in 
Vietnam.  At the May 2008 hearing, the veteran testified that 
he was deployed to Quang Tri, Vietnam and that he was a 
machine gunner with D Company of the 1st Battalion, the 3rd 
Marine Division.  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Therefore, the Board finds that a remand is necessary to 
determine if the veteran was engaged in combat, and if he 
wasn't engaged in combat with the enemy, whether his in-
service stressors can be verified.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should attempt to obtain a 
complete copy of the veteran's personnel 
records for his periods of service in 
Vietnam, including from April 1972 through 
August 1972.  

2.	Thereafter, the RO should also attempt 
to obtain unit records from the U.S. Army 
and Joint Services Records Research Center 
(JSRRC) (formerly USASCRUR), or other 
appropriate agency, pertaining to the 
veteran's service in Vietnam.  Unit 
records from April 28 1972, to August 26, 
1972 for D Company, 1st Battalion, 3rd 
Marine Division, should be obtained.  
Similar records for the activities of the 
USS Manitowoc from April 19, 1972, to 
August 27, 1972, should be obtained, 
particularly any incident of an individual 
having been lost overboard.

3.	After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed and 
any appropriate development should be 
completed.  The RO should then 
readjudicate the issues on appeal.  If the 
determinations remain unfavorable to the 
veteran, the RO should issue a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


